Exhibit 10.2

 

 

Grantee: Christopher William Eccleshare

 

Grant Date: June 3, 2019

CLEAR CHANNEL OUTDOOR HOLDINGS, INC.

2012 AMENDED AND RESTATED STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), made as of this
3rd day of June, 2019 (the “Grant Date”) by and between Clear Channel Outdoor
Holdings, Inc., a Delaware corporation (the “Company”), and Christopher William
Eccleshare (the “Grantee”), evidences the grant by the Company of an award of
restricted stock units (the “Award”) to the Grantee on such date and the
Grantee’s acceptance of the Award in accordance with the provisions of the Clear
Channel Outdoor Holdings, Inc. 2012 Amended and Restated Stock Incentive Plan,
as it may be amended from time to time (the “Plan”). All capitalized terms not
defined herein shall have the meaning ascribed to them as set forth in the Plan.
The Company and the Grantee agree as follows:

1.    Grant of Award. Subject to the terms and conditions set forth herein and
in the Plan, the Company hereby grants to the Grantee the Award, giving the
Grantee the conditional right to receive 293,542 shares of Class A Common Stock
of the Company (the “Shares”).

2.    Vesting. Except as otherwise provided in this Agreement, the Award will
vest with respect to one-third (1/3) of the Shares on each of December 31, 2019,
December 31, 2020, and December 31, 2021 (each a “Vesting Date”); provided,
that, the Grantee is still employed by or providing services to the Company on
each such Vesting Date, subject to the provisions of Section 8 of that certain
Employment Agreement between the Company and the Grantee, dated March 4, 2019
(the “Employment Agreement”).

3.    Dividend Equivalents. The Award is granted together with dividend
equivalent rights, which dividend equivalent rights will be (a) paid in the same
form (cash or stock) in which such dividends are paid to the stockholders and
(b) subject to the same vesting and forfeiture provisions as set forth in
Section 2. Any payments made pursuant to dividend equivalent rights will be paid
in either cash or in shares of Common Stock, or any combination thereof,
effective as of the date of settlement under Section 4 below.

4.    Payment of Award. The Company shall, as soon as practicable upon the
vesting of any portion of the Award (but in no event later than the date that is
2 1/2 months after the date such portion becomes vested), issue (if necessary)
and transfer to the Grantee the Shares with respect to such vested portion of
the Award, and shall deliver to the Grantee or have deposited in the Grantee’s
brokerage account with the Company’s transfer agent or designated third-party
administrator such Shares, at the Grantee’s election either electronically or
represented by a certificate or certificates therefor, registered in the
Grantee’s name. No Shares will be issued pursuant to this Award unless and until
all legal requirements applicable to the issuance or transfer of such Shares
have been complied with to the satisfaction of the Company.



--------------------------------------------------------------------------------

5.    Termination of Employment. Upon the Grantee’s termination of employment or
service, this Award shall be treated in accordance with Section 8 of the
Employment Agreement.

(a)    In addition to the provisions set forth in Section 8 of the Employment
Agreement, if the Grantee’s employment or service is terminated due to
Retirement (as defined herein) and such Retirement occurs prior to the date this
Award is vested in full, for purposes of this Agreement only, the Grantee shall
be treated, as if his employment or service continued with the Company until the
date this Award would have vested in full under Section 2 (the “Extension
Period”) and the Award will vest in accordance with the schedule set forth in
Section 2; provided, that, if the Grantee dies during the Extension Period and
this Award has not otherwise been forfeited in accordance with this Agreement,
this Award shall automatically vest in full on the date of death; provided
further, that notwithstanding any other provision of this Agreement or the Plan
to the contrary, including, without limitation, Section 4, to the extent that
this Award becomes vested in accordance with this Section 5(a), payment of the
applicable portion of the Award shall in no event be later than the date that is
2 1/2 months after the date such portion becomes vested under this Section 5(a)
in accordance with the schedule set forth in Section 2 (with each payment deemed
a separate installment for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), to the extent such section of the Code is
applicable).

For purposes of this Agreement, “Retirement” shall mean the Grantee’s
resignation from the Company on or after the date on which the sum of his
(i) full years of age (measured as of his last birthday preceding the date of
termination of employment or service) and (ii) full years of service with the
Company (or any parent or subsidiary) measured from his date of hire (or
re-hire, if later), is equal at least seventy (70); provided, that, the Grantee
must have attained at least the age of sixty (60) and completed at least five
(5) full years of service with the Company (or any parent or subsidiary) prior
to the date of his resignation. Any disputes relating to whether the Grantee is
eligible for Retirement under this Agreement, including, without limitation,
years of service, shall be settled by the Committee in its sole discretion.

(b)    The Grantee’s status as an employee or other service-provider shall not
be considered terminated in the case of a leave of absence agreed to in writing
by the Company (including, but not limited to, military and sick leave);
provided, that, such leave is for a period of not more than three months or
re-employment or re-engagement upon expiration of such leave is guaranteed by
contract or statute.

(c)    Notwithstanding any other provision of this Agreement or the Plan to the
contrary:

(i)    If it is determined by the Committee that the Grantee engaged (or is
engaging in) any activity that is harmful to the business or reputation of the
Company (or any parent or subsidiary), including, without limitation, any

 

2



--------------------------------------------------------------------------------

“Competitive Activity” (as defined below) or conduct prejudicial to or in
conflict with the Company (or any parent or subsidiary) or any material breach
of a contractual obligation to the Company (or any parent or subsidiary)
(collectively, “Prohibited Acts”), then, upon such determination by the
Committee, the unvested portion of the Award shall be forfeited without
consideration.

(ii)    If it is determined by the Committee that the Grantee engaged in (or is
engaging in) any Prohibited Act where such Prohibited Act occurred or is
occurring within the one (1) year period immediately following the vesting of
any portion of the Award, the Grantee agrees that he will repay to the Company
any gain realized on the vesting of such portion of the Award (such gain to be
valued as of the relevant Vesting Date(s) based on the fair market value of the
Shares vesting on the relevant Vesting Date). Such repayment obligation will be
effective as of the date specified by the Committee. Any repayment obligation
must be satisfied in cash or, if permitted in the sole discretion of the
Committee, in shares of Common Stock having a fair market value equal to the
gain realized upon vesting of such portion of the Award. The Company is
specifically authorized to off-set and deduct from any other payments, if any,
including, without limitation, wages, salary or bonus, that it may own the
Grantee to secure the repayment obligations herein contained.

The determination of whether the Grantee has engaged in a Prohibited Act shall
be determined by the Committee in good faith and in its sole discretion.

For purposes of this Agreement, the term “Competitive Activity” shall mean the
Grantee, without the prior written permission of the Committee, anywhere in the
world where the Company (or any parent or subsidiary) engages in business,
directly or indirectly, (i) entering into the employ of or rendering any
services to any person, entity or organization engaged in a business which is
directly or indirectly related to the businesses of the Company or any parent or
subsidiary (“Competitive Business”) or (ii) becoming associated with or
interested in any Competitive Business as an individual, partner, shareholder,
creditor, director, officer, principal, agent, employee, trustee, consultant,
advisor or in any other relationship or capacity other than ownership of passive
investments not exceeding 1% of the vote or value of such Competitive Business.

(d)    The term “Company” as used in this Agreement with reference to the
employment or service of the Grantee shall include the Company and its parent
and subsidiaries, as appropriate.

6.    Change in Control. In the event that within twelve (12) months following
the occurrence of a Change in Control (as defined herein) of the Company, the
Grantee’s employment or service relationship with the Company is terminated by
the Company without Cause (as defined in the Employment Agreement), then 100% of
the unvested portion of this Award that remains outstanding at such time shall
become immediately fully vested. For the avoidance of doubt, the foregoing
vesting is in addition to any accelerated vesting provided under the Employment
Agreement upon other types of terminations (whether or not in connection with a
Change in Control). For the purposes hereof, the term “Change in Control” of the
Company shall mean a transaction or series of transactions

 

3



--------------------------------------------------------------------------------

that constitutes an “Exchange Transaction” within the meaning of the Plan (or
such other event involving a change in ownership or control of the business or
assets of the Company as the Board, acting in its sole discretion, may
determine) but only to the extent such transaction or series of transactions
constitutes a change in control pursuant to Section 409A of the Code and the
regulations promulgated thereunder. For the avoidance of doubt, the
determination of whether a transaction or series of transactions constitutes an
Exchange Transaction within the meaning of the Plan shall be determined by the
Board, acting in its sole discretion.

7.    Withholding. The Grantee agrees that no later than each Vesting Date, the
Grantee shall pay to the Administrator (or at the option of the Company, to the
Company) such amount as the Company deems necessary to satisfy its obligation to
withhold federal, state or local income or other taxes incurred with respect to
the portion of the Award vesting on such Vesting Date. The Grantee may elect to
pay to the Administrator (or at the option of the Company, to the Company) an
amount equal to the amount of the taxes which the Company shall be required to
withhold by delivering to the Administrator (or at the option of the Company, to
the Company), cash, a check or at the sole discretion of the Company, shares of
Common Stock having a fair market value equal to the amount of the withholding
tax obligation as determined by the Company.

8.    Section 409A.

(a)    It is the intent of the Company that the payments and benefits under this
Agreement shall comply with, or be exempt from, Section 409A of the Code and
applicable regulations and guidance thereunder (collectively, “Section 409A”)
and accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance with, or be exempt from, Section 409A. In no
event whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Grantee by Section 409A or for any damages
for failing to comply with Section 409A.

(b)    For purposes of Section 409A and to the extent Section 409A is applicable
to any payment hereunder, Grantee’s right to receive any installment payment
pursuant to this Agreement shall be treated as a right to receive a series of
separate and distinct payments.

(c)    Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within 2 1/2 months
following the date specified in Section 2”), the actual date of payment within
the specified period shall be within the Company’s sole discretion.

(d)    If Grantee is deemed on the date of termination to be a “specified
employee” within the meaning of Section 409A(a)(2)(B) of the Code, any amounts
to which Grantee is entitled under this Agreement that constitute “non-qualified
deferred compensation” payable on “separation from service” under Section 409A
and would otherwise be payable prior to the earlier of (i) the 6-month
anniversary of the Employee’s date of termination and (ii) the date of the
Employee’s death (the “Delay Period”) shall instead be paid in a lump sum
immediately upon (and not before) the expiration of the Delay Period to the
extent required under Section 409A.

 

4



--------------------------------------------------------------------------------

9.    Rights as a Stockholder. No Shares shall be issued under this Award until
payment of the applicable tax withholding obligations have been satisfied or
provided for to the satisfaction of the Company, and the Grantee shall have no
rights as a stockholder with respect to any Shares covered by this Award until
such shares are duly and validly issued by the Company to or on behalf of the
Grantee.

10.    Non-Transferability. This Award is not assignable or transferable except
upon the Grantee’s death to a beneficiary designated by the Grantee in a manner
prescribed or approved for this purpose by the Committee or, if no designated
beneficiary shall survive the Grantee, pursuant to the Grantee’s will or by the
laws of descent and distribution.

11.    Limitation of Rights. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to the continuation of his employment or
service with the Company, or interfere in any way with the right of the Company
at any time to terminate such employment or other service or to increase or
decrease, or otherwise adjust, the compensation and/or other terms and
conditions of the Grantee’s employment or other service.

12.    Securities Representations. The Grantee agrees, by acceptance of this
Award, that, upon issuance of any Shares hereunder, that, unless such Shares are
then registered under applicable federal and state securities laws,
(i) acquisition of such Shares will be for investment and not with a view to the
distribution thereof, and (ii) the Company may require an investment letter from
the Grantee in such form as may be recommended by Company counsel. The Company
shall in no event be obliged to register any securities pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended) or to take any
other affirmative action in order to the issuance or transfer of Shares pursuant
to this Award to comply with any law or regulation of any governmental
authority.

13.    Notice. Any notice to the Company provided for in this Agreement shall be
addressed to it in care of its Secretary at its executive offices at Clear
Channel Outdoor Holdings, Inc., 200 East Basse Road, San Antonio, Texas
78209-8328, and any notice to the Grantee shall be addressed to the Grantee at
the current address shown on the payroll records of the Company. Any notice
shall be deemed to be duly given if and when properly addressed and posted by
registered or certified mail, postage prepaid.

14.    Incorporation of Plan by Reference. This Award is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
this Award shall in all respects be interpreted in accordance with the Plan. The
Committee shall interpret and construe the Plan and this Agreement and its
interpretations and determinations shall be conclusive and binding on the
parties hereto and any other person claiming an interest hereunder, with respect
to any issue arising hereunder or thereunder. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.

15.    Governing Law. This Agreement and the rights of all persons claiming
under this Agreement shall be governed by the laws of the State of Delaware,
without giving effect to conflicts of laws principles thereof.

 

5



--------------------------------------------------------------------------------

16.    Miscellaneous. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and may not be modified other than by
written instrument executed by the parties. The issuance of the Awards or
unrestricted Shares pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue any
Shares pursuant to this Agreement if any such issuance would violate any such
requirements. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same instrument.

17.    Consent. By signing this Agreement, the Grantee acknowledges and agrees
that:

(a)    The Company and the Company’s affiliates are permitted to hold and
process personal (and sensitive) information and data about the Grantee as part
of its personnel and other business records and may use such information in the
course of such entity’s business.

(b)    In the event that disclosure is required for the proper conduct of the
business (as determined by the Company and the Company’s affiliates), the
Company and the Company’s affiliates may disclose the information referenced in
Section 17(a) to third parties, including when such entities are situated
outside the European Economic Area.

(c)    This Section 17 applies to information held, used or disclosed in any
medium.

 

6



--------------------------------------------------------------------------------

 

Grantee: Christopher William Eccleshare

 

Grant Date: June 3, 2019

IN WITNESS WHEREOF, the Company has caused this Award to be executed under its
corporate seal by its duly authorized officer. This Award shall take effect as a
sealed instrument.

 

CLEAR CHANNEL OUTDOOR HOLDINGS, INC.

By:  

 

Name:  

 

Title:  

 

Dated:              , 2019 Acknowledged and Agreed Name: Christopher William
Eccleshare Address of Principal Residence:

 

 

Signature Page to Restricted Stock Unit Award Agreement